MILLS, Judge.
This case is before us on appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). One of the convictions for which Brown was sentenced involved a robbery in which he used a knife as a weapon (Case No. 82-6820-CF). Since the robbery did not involve the use of a firearm, the trial court’s imposition of the three-year mandatory minimum sentence authorized by Section 775.087(2), Florida Statutes (1981), was improper and is stricken. In all other respects, the convictions and sentences are AFFIRMED.
WENTWORTH, J„ and McCORD, GUYTE, P., Jr., (Ret.), Associate Judge, concur.